DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Priority
This patent application is a continuation of United States Patent Application Serial No. 16/356,810, filed March 18, 2019, which is a continuation of United States Patent Application Serial No. 15/728,097, filed October 9, 2017, which is a continuation of United States Patent Application Serial No. 14/852,750, filed September 14, 2015, which claims priority to and benefit from United States Provisional Patent Application Serial No. 62/049,841, filed September 12, 2014. Each of the above identified application is hereby incorporated herein by reference in its entirety.






Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 02, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tachibana et al. (US 2014/0072154 A1).

an audio processing circuit [Control Unit 101 on FIG. 3] that is configured to: 
identify in audio signals [Reproduce left and right audio signals], based on parameters or criteria [Data] associated with a user of the system [User approaching dangerous object], one or more components [Alarm] in the audio signals [As an associated operation of the above-stated embodiment, an alarm may be issued from right or left, or both of the earphones when the user wearing the headphones approaches a high-traffic road while walking, for example, by combination with a present-position detection unit. The alarm may be a sound or a voice message different from the alarm notifying the approach of the above-stated dangerous object. An information processing apparatus including: circuitry configured to reproduce left and right audio signals based on data acquired from a sound source, acquire left and right surrounding sounds collected by left and right microphones included in a headphone unit connected to the information processing apparatus. paragraphs 0087 and 0093]; 
determine characteristics of the one or more components [Alarm signal] based on perception of the audio signals [Instructions] by the user [The processing returns to step S24 and the processing of steps S24 to S27 is repeatedly executed until the end of the processing instruction is issued in accordance with an instruction from the user. paragraphs 0081 and 0082]; and 
adjust based on the characteristics of the one or more components [Alarm sound], the one or more components and/or one or more other components [A single sound calling the user's attention] in the audio signals [The surrounding sound including the sound matching the registered sound is, for example, an engine sound input from the mike, which is amplified and output. The registered sound itself denotes a previously stored clearer engine sound that is output 

As to claim 2, Tachibana discloses the system of claim 1, wherein the audio processing circuit is configured to enhance at least one of the one or more other components [The certain warning message denotes a message prepared by converting certain text such as "vehicle is approaching" into voices. paragraph 0074].  

As to claim 3, Tachibana discloses the system of claim 1, wherein the parameters or criteria comprise field-of-view of the user [paragraph 0034]; and 
wherein the audio processing circuit is configured to select the one or more components based on identifying of audio perceived as being within the field-of-view of the user [paragraph 0040]. 

As to claim 4, Tachibana discloses the system of claim 1, wherein the audio signals comprise a plurality of channel signals [paragraph 0038]; and 
wherein the audio processing circuit is configured to identify the one or more components based on identifying of one or more elements in the plurality of channel signals [paragraph 0039]. 

As to claim 5, Tachibana discloses the system of claim 4, wherein the plurality of channel signals comprises at least a left channel and a right channel [paragraph 0028]; and 


As to claim 6, Tachibana discloses the system of claim 1, comprising an audio output device configured to output the audio signals [paragraph 0043]. 

As to claim 7, Tachibana discloses the system of claim 6, wherein the audio output device comprises a headset [paragraph 0043].  

As to claim 8, Tachibana discloses the system of claim 6, wherein the audio processing circuit [Control unit 101 on FIG. 3] is embedded in the audio output device [paragraph 0032]. 

As to claim 9, Tachibana discloses a [100a on FIG. 3] system comprising: 
a detection circuit [Control unit 101 on FIG. 3] configured to identify in audio signals [Reproduce left and right audio signals], based on parameters or criteria [Data] associated with a user of the system [User approaching dangerous object], one or more components in the audio signals [As an associated operation of the above-stated embodiment, an alarm may be issued from right or left, or both of the earphones when the user wearing the headphones approaches a high-traffic road while walking, for example, by combination with a present-position detection unit. The alarm may be a sound or a voice message different from the alarm notifying the approach of the above-stated dangerous object. An information processing apparatus including: circuitry configured to reproduce left and right audio signals based on data acquired from a 
one or more adjustment circuits [Alarm processing] configured to: identify in audio signals, based on parameters or criteria associated with a user of the system [User approaching dangerous object], one or more components in the audio signals [The processing returns to step S24 and the processing of steps S24 to S27 is repeatedly executed until the end of the processing instruction is issued in accordance with an instruction from the user. paragraphs 0081 and 0082]; and 
apply one or more adjustments to the one or more components [Alarm sound] and/or one or more other components in the audio signals [A single sound calling the user's attention], wherein the adjustment is based on characteristics of the one or more components as perceived by the user [The surrounding sound including the sound matching the registered sound is, for example, an engine sound input from the mike, which is amplified and output. The registered sound itself denotes a previously stored clearer engine sound that is output in place of the engine sound input from the mike. The certain alarm sound denotes a single sound calling the user's attention or the intermittent occurrence of a single sound, a combination of plural single sounds of different pitches. paragraphs 0074 and 0075]. 

As to claim 10, see claim 3’s rejection above. 

As to claim 11, see claim 4’s rejection above.



As to claim 13, Tachibana discloses the system of claim 9, comprising a controller circuit configured to provide settings for controlling at least one adjustment applied via the one or more adjustment circuits [paragraph 0087].  

As to claim 14, Tachibana discloses the system of claim 13, wherein the controller circuit is configured to determine the settings based on one or both of the identification of the one or more components and pre-configured data [paragraph 0087]. 

As to claim 15, Tachibana discloses a method [paragraph 0003] comprising: 
identifying in audio signals [Reproduce left and right audio signals], based on parameters or criteria associated with a user of the system [User approaching dangerous object], one or more components [Data] in the audio signals [As an associated operation of the above-stated embodiment, an alarm may be issued from right or left, or both of the earphones when the user wearing the headphones approaches a high-traffic road while walking, for example, by combination with a present-position detection unit. The alarm may be a sound or a voice message different from the alarm notifying the approach of the above-stated dangerous object. An information processing apparatus including: circuitry configured to reproduce left and right audio signals based on data acquired from a sound source, acquire left and right surrounding sounds collected by left and right microphones included in a headphone unit connected to the information processing apparatus. paragraphs 0087 and 0093]; 
 paragraphs 0081 and 0082]; and 
adjusting based on the characteristics of the one or more components, the one or more components [A single sound calling the user's attention] and/or one or more other components in the audio signals [The surrounding sound including the sound matching the registered sound is, for example, an engine sound input from the mike, which is amplified and output. The registered sound itself denotes a previously stored clearer engine sound that is output in place of the engine sound input from the mike. The certain alarm sound denotes a single sound calling the user's attention or the intermittent occurrence of a single sound, a combination of plural single sounds of different pitches. paragraphs 0074 and 0075].

As to claim 16, see claim 2’s rejection above. 

As to claim 17, see claim 3’s rejection above. 

As to claim 18, see claim 4’s rejection above.

As to claim 19, see claim 5’s rejection above. 

.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,782,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.

The pending claim 1 recited a system with audio processing circuitry which perform the similar feature of adjusting based on the characteristics of one or more components, the one or more components and/or one or more other components in the audio signals.
The difference between the two claims is that the patenting claim recited an additional element, “as perceived by said user when receiving said output audio signals.” to perform the claimed feature.
The patenting claims anticipated the pending claims as follow:
Pending claims 3-20 have the same limitations comparing the patented claims 3-18 as shown on the table below.
				
Pending claims
Patented claims
1. A system comprising: an audio processing circuit that is configured to: identify in audio signals, based on parameters or criteria associated with a user of the system, one or more components in the audio signals; determine characteristics of the one or more components based on perception of the audio signals by the user; and adjust based on the characteristics of the one or more components, the one or more components and/or one or more other components in the audio signals.  

3. The system of claim 1, wherein the parameters or criteria comprise field-of-view of the user; and wherein the audio processing circuit is configured to select the one or more components based on identifying of audio perceived as being within the field-of-view of the user.  
4. The system of claim 1, wherein the audio signals comprise a plurality of channel signals; and wherein the audio processing circuit is configured to identify the one or more components based on identifying of one or more elements in the plurality of channel signals.  
5. The system of claim 4, wherein the plurality of channel signals comprises at least a left channel and a right channel; and wherein the audio processing circuit is configured to identify the one or more components based on identifying of common elements in the left channel and the right channel.  
6. The system of claim 1, comprising an audio output device configured to output the audio signals.  
7. The system of claim 6, wherein the audio output device comprises a headset.  
8. The system of claim 6, wherein the audio processing circuit is embedded in the audio output device.  
9. A system comprising: a detection circuit configured to identify in audio signals, 
10. The system of claim 9, wherein the parameters or criteria comprise field-of-view of the user; and wherein the detection circuit is configured to select the one or more components based on identifying of audio perceived as being within the field-of-view of the user.  
11. The system of claim 9, wherein the audio signals comprise a plurality of channel signals; and wherein the detection circuit is configured to identify the one or more components based on identifying of one or more elements in the plurality of channel signals.  
12. The system of claim 11, wherein the plurality of channel signals comprises at least a left channel and a right channel; and wherein the detection circuit is configured to identify the one or more components based on identifying of common elements in the left channel and the right channel.  
13. The system of claim 9, comprising a controller circuit configured to provide 
14. The system of claim 13, wherein the controller circuit is configured to determine the settings based on one or both of the identification of the one or more components and pre- configured data.  
15. A method comprising: identifying in audio signals, based on parameters or criteria associated with a user of the system, one or more components in the audio signals; determining characteristics of the one or more components based on perception of the audio signals by the user; and adjusting based on the characteristics of the one or more components, the one or more components and/or one or more other components in the audio signals.  
16. The method of claim 15, comprising enhancing at least one of the one or more other components.  
17. The method of claim 15, wherein the parameters or criteria comprise field-of-view of the user; and further comprising selecting the one or more components based on identifying of audio perceived as being within the field-of-view of the user.  
18. The method of claim 15, wherein the audio signals comprise a plurality of channel signals; and further comprising identifying the one or more components based on identifying of one or more elements in the plurality of channel signals.  

20. The method of claim 15, further comprising determining based on the identification of the one or more components, settings for controlling, at least in part, the adjusting of the one or more components and/or one or more other components in the audio signals.



2. The system of claim 1, wherein said one or more components correspond to sounds having a source within a field-of-view of said user.
3. The system of claim 1, wherein said audio processing circuitry is operable to, when processing said input audio signals, enhance said one or more other components.
4. The system of claim 1, wherein said audio processing circuitry is operable to, when processing said input audio signals, subtract or suppress said one or more components.
5. The system of claim 1, wherein said input audio signals comprise a plurality of channel signals, comprising at least a left channel and a right channel.
6. The system of claim 5, wherein said audio processing circuitry is operable to identify said one or more components based on identification of particular elements in said plurality of channel signals.
7. The system of claim 6, wherein said particular elements comprise common elements in said left channel and said right channel.
8. A method comprising: in an audio system to provides output audio signals for outputting to a user: receiving input audio signals; identifying, in said input audio signals, one or more components meeting particular positioning criteria relating to said user when said user is receiving output audio signals corresponding to said input audio signals, wherein said positioning 
9. The method of claim 8, wherein said one or more components correspond to sounds having a source within a field-of-view of said user.
10. The method of claim 8, comprising processing said input signals to enhance perception of said one or more other components.
11. The method of claim 8, comprising processing said input signals to such that subtract or suppress said one or more components.
12. The method of claim 8, wherein said input audio signals comprise a plurality of channel signals, comprising at least a left channel and a right channel.
13. The system of claim 12, comprising identifying said one or more components based on identification of particular elements in said plurality of channel signals.
14. The system of claim 13, wherein said particular elements comprise common elements in said left channel and said right channel.
15. A system comprising: one or more input circuits that are operable to receive a plurality of input audio signals, comprising at least a left channel signal and a right channel signal; a detection circuit that is operable to identify in said plurality of 
16. The system of claim 15, wherein said detection circuit is operable to detect common elements in said left channel signal and said right channel signal.
17. The system of claim 15, wherein said controller circuit are operable to determine said settings and/or said one or more adjustment circuits are operable to apply said adjustments to enhance perception of said one or more other components.
18. The method of claim 15, wherein said controller circuit are operable to determine said settings and/or said one or more adjustment circuits are operable to apply said adjustments such that to subtract or suppress said one or more components.
 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
December 3, 2021